319 F.2d 858
Henry C. MAXWELL, Jr., et al., Plaintiffs-Appellants,v.COUNTY BOARD OF EDUCATION OF DAVIDSON COUNTY, TENN., et al.,Defendants-Appellees.
No. 14607.
United States Court of Appeals Sixth Circuit.
Aug. 6, 1963.

1
Looby & Williams, Nashville, Tenn., Jack Greenberg, New York City, for appellants.


2
Shelton Luton, Davidson County Atty., Nashville, Tenn., Kemper Harlan Dodson, Jr.; Hooker, Keeble, Dodson & Harris, Nashville, Tenn., for appellees.


3
Before MILLER, Chief Judge, CECIL, Circuit Judge, and DARR, Senior District Judge.

ORDER.

4
On April 4, 1962, 301 F.2d 828, judgment was entered by this Court in this cause affirming a judgment of the United States District Court for the Middle District of Tennessee, Nashville Division.  The judgment of the District Court in approving a plan of desegregation for the public school system of Davidson County, Tennessee, included the approval of a transfer system which recognized as some of the valid conditions for transfer the following: 'a.  When a white student would otherwise be required to attend a school previously serving colored students only.  b.  When a colored student would otherwise be required to attend a school previously serving white students only.  c.  When a student would otherwise be required to attend a school where the majority of students in that school, or in his her grade, are of a different race.'  The aforesaid judgment of this Court insofar as it approved of said transfer system was reversed by the United States Supreme Court on June 3, 1963.


5
Now, Therefore, It Is Ordered that the judgment of this Court heretofore entered on April 4, 1962, affirming the judgment of the United States District Court for the Middle District of Tennessee, Nashville Division, insofar as it approved said transfer system be and it is hereby vacated; and It Is Further Ordered that the judgment of the District Court aforesaid insofar as it approved said transfer system by and it is hereby reversed.